Order entered April 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00264-CR

                             EX PARTE ORLANDO GUTIERREZ

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX13-90023-W

                                             ORDER
       By order entered March 6, 2014, the Court ordered the Dallas County District Clerk to file

the clerk’s record, including all of the documents related to the habeas corpus application and the

State’s response, the trial court’s order, and the trial court’s certification of appellant’s right to

appeal, within twenty-one days. The clerk’s record has not been filed and is now overdue in this

accelerated appeal.

       We ORDER the Dallas County District Clerk to file the clerk’s record as described

above within TEN DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Dallas County District Clerk Gary Fitzsimmons and the Dallas County District

Clerk, Criminal Records Division.

                                                        /s/   JIM MOSELEY
                                                              JUSTICE